Exhibit 10.4 Execution Version PLEDGE AGREEMENT DATED AS OF AUGUST 8, 2014 among EAGLE BULK SHIPPING INC. (a Debtor and a Debtor-in-Possession under Chapter 11 of the Bankruptcy Code) and EAGLE SHIPPING INTERNATIONAL (USA) LLC, as Pledgors, the Issuers listed on the signature pages hereof and WILMINGTON TRUST (LONDON) LIMITED, as Security Trustee CONTENTS Clause Page 1. Interpretation 1 Definitions 1 Construction 2 2. Secured Liabilities 3 Secured Liabilities 3 Specification of Secured Liabilities 3 3. Creation of Pledge and Security 4 Security interest 4 General 4 4. Perfection and Further Assurances 4 General perfection 4 Delivery of Certificates 5 Not Securities; No Certificates. 5 Filing of financing statements 6 Communication with Issuers 6 Further assurances 6 5. Suretyship Provisions 7 Nature of Pledgor’s obligations 7 Waiver of defenses 7 Immediate recourse 8 Appropriations 8 Non-competition 9 Waiver of subrogation 9 Election of remedies 10 Information concerning the Obligors 10 6. Representations and Warranties 10 Representations and warranties 10 Each Pledgor 10 The Pledged Collateral 11 No liability 12 Consideration 12 Times for making representations and warranties 12 7. Undertakings 13 Undertakings 13 Each Pledgor 13 The Pledged Collateral 13 Notices 15 8. When Security Becomes Enforceable 15 9. Enforcement of Security 15 Events of Default 15 General 16 Distributions and voting rights 16 Security Trustee’s rights upon default 17 No Marshaling 18 Application of Proceeds 18 Expenses and Indemnity 19 Delegation 20 Power of attorney 20 Terms 20 Liability 20 Evidence and Calculations 20 Changes to the Parties 20 Pledgors 20 Security Trustee 20 Successors and assigns 20 Miscellaneous 21 Amendments and waivers 21 Waivers and remedies cumulative 21 Counterparts 21 Severability 21 Release 21 Notices 21 Notices 21 Contact Details 22 Effectiveness 22 Governing Law 22 Enforcement 23 Jurisdiction 23 Service of process 23 Waiver of immunity 23 Complete agreement 24 Waiver of Jury Trial 24 Schedule 1. Pledged Interests Signatories THIS PLEDGE AGREEMENT (this “
